internal_revenue_service department of the treasury uniform issue list washington dg person to contact telephone numbe refer reply to t ep ra t4 date hf feb ba legend company company l l company o company y y plan x plan ladies and gentlemen this is in response to a request for a private_letter_ruling dated date as supplemented by additional correspondence dated date and date which was submitted on your behalf by you authorized representative your request concerns whether distributions from plan x to certain former employees of company m are made on account of the employees’ separation_from_service within the meaning of sec_401 of the internal_revenue_code code a subsidiary of in support of the request your authorized representative submitted the following facts and representations on date company n merged with company through the formation of a new holding_company named company m company m began operations on august company n and company o continue to exist after the merger as wholly owned subsidiaries of company m while as a result of the merger it was decided that company would no longer perform its own data processing services and company p would be engaged to provide data processing services for company o or company m company p expressed a of desire to hire the employees who had performed data processing services at company o to continue performing such services however no formal agreement was made instead the data processing employees of company o were terminated and were paid severance a number of these employees the group b employees were then hired by company p or one of its affiliates and continued to perform services for company o or company m of basically the same type as they performed before their termination prior to the merger company oo sponsored plan y plan y is intended to be qualified under code sec_401 and sec_401 and received the latest determination_letter on its qualified status on date the group b employees participated in this plan following the merger plan y continues under company m’s sponsorship and under the name of plan x based on the above facts and representations your authorized representative has requested a ruling that distributions from plan x to group b employees which distributions include employee elective_deferrals will be considered as made upon a separation_from_service within the meaning of sec_401 of the code sec_401 of the code provides in relevant part that distributions from a qualified_cash_or_deferred_arrangement may not be made earlier than the occurrence of certain stated events sec_401 of the code further provides that one of these distributable events is separation_from_service revrul_79_336 1979_2_cb_187 provides that an employee will be considered separated from service within the meaning of sec_402 formerly e a iii of the code only upon the employee’s death retirement resignation or discharge and not when the employee continues on the same job for a different employer as a result of the liquidation merger or consolidation etc of the former employer this same rationale will apply to separation_from_service under sec_401 of the code revrul_80_129 c b an employee of a partnership or corporation the business of which is terminated continues on the same job for a successor employer extended this rationale to situations where in the present case the issue is whether the group b employees incurred a separation_from_service on account of their discharge by company while there is no written_agreement between company o and company p to hire the group b employees these employees were hired by company p or one of its affiliates and they continued to perform substantially the same data processing a subsidiary of company m gy services for company or company m as they performed before their termination thus the group b employees will be providing services associated with the ongoing activities of their former employer also although there has been a change in supervisory personnel all but two of the group b employees continued to perform their data processing services on the premises of company m accordingly we conclude that distributions from plan x to group b employees which distributions include employee elective_deferrals will not be considered as made upon a separation_from_service within the meaning of sec_401 of the code the above ruling is based on the assumption that plan x is qualified under sec_401 and sec_401 of the code and the related trust is tax exempt under sec_50l a at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours john g riddle jr manager employee_plans technical group enclosures notice of intention to disclose deleted copy of the letter cc oys
